Citation Nr: 1547911	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-18 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to September 1964, from November 1964 to November 1967, and from June 1969 to January 1985. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2011 correspondence, the Veteran cancelled his hearing that was scheduled for January 2012.  He did not request that the hearing be rescheduled.  Therefore, his hearing request is considered to be withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The case was initially before the Board in February 2012, at which time the Board remanded the case for additional development and adjudicative action. 

The Veteran submitted a statement in February 2010 in which he raised the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  In addition, his representative provided a written brief presentation in January 2012 in which he raised the issue of entitlement to service connection for bilateral hearing loss and a left arm and shoulder disorder.  Those issues are not currently before the Board because they have not yet been adjudicated by the RO. Accordingly, the issues of entitlement to TDIU and to service connection for bilateral hearing loss and a left arm and shoulder disorder are referred to the RO for appropriate action. 

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran does not have a current diagnosis of GERD and a diagnosis is not shown at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2008 letter that was provided before the August 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and private outpatient treatment.  He was also afforded a VA examination in March 2012.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that some additional treatment records were associated with the file subsequent to the VA examination.  However, these treatment records are not relevant to the current claim.  More specifically, this case turns on whether the Veteran has a current disability of GERD.  He filed his claim in 2008, and the new records added to the file subsequent to the VA examination are of treatment for unrelated abdominal conditions in the 1990's that resolved. 

The agency of original jurisdiction (AOJ) substantially complied with the February 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Per the Board's request, the AMC had the Veteran examined and obtained, to the extent possible, all available treatment records.  In a July 2013 memorandum, the AMC certified that all pertinent records had been associated with the file or were unavailable.  Accordingly, any additional attempts to obtain outstanding records would be futile.  



II.  Service Connection

The Veteran seeks service connection for GERD.  He asserts that he developed GERD from the medication he was taking for his service connected disabilities of PTSD, lymphoma, anorexia, and general muscular atrophy. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is negative for complaints or findings of GERD. 

At a VA examination in March 2012, the Veteran reported that he experienced no symptoms of GERD.  The examiner noted that the Veteran's diagnosis of GERD was from 2005, before he underwent gastric surgery that resolved the Veteran's stomach pain.  Further, the examiner noted that the Veteran did not report any symptoms of GERD and was taking no medication for GERD at the time of the examination.  The examiner reported that the Veteran experiences mild lower left quadrant pain that is related to a diagnosis of constipation and not GERD.  The VA examiner asked the Veteran if he experienced any of the symptoms complained of in the Veteran's representative's January 2012 brief, but the Veteran specifically denied each symptom.  Thus, the VA examiner in March 2012 determined that the Veteran did not have a current diagnosis of GERD.  

The Veteran does not suffer a "current disability" of GERD, as shown by the VA examination in March 2012.  The Board must also address, however, whether the Veteran had GERD at any point during the pendency of the claim because a "current disability" for VA purposes is one that is diagnosed at any point during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  Moreover, this is not the end of the analysis, because as the court in Romanowsky noted, "when the record includes a recent diagnosis of disability prior to a veteran filing a claim for benefits... the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  26 Vet. App. at 94.  As such, the Board must evaluate the record during the entire pendency of the claim and proximate to the date the Veteran filed his claim in May 2008 to determine whether the Veteran had a GERD diagnosis during that time period.

Post service treatment records consist of treatment for the Veteran's for service connected lymphoma, PTSD, anorexia, and general muscular atrophy.  The treatment notes also include records of the Veteran's non-service connected health issues, but they do not indicate a history of chronic GERD.  Nor do they describe a continuous history of symptoms of GERD secondarily attributable to medication for one of the Veteran's service connected disabilities. 

The Veteran filed his claim for service connection for GERD in May 2008.  Records dated around that time period do not reflect repeated complaints of symptoms or signs associated with GERD, such as chronic heartburn, regurgitation, or upset stomach.  Thus, they do not support a finding that the Veteran had GERD proximate to the date he filed his claim.  

The record shows that the Veteran underwent surgery at a private medical center in May 2005 for non-Hodgkin's Lymphoma.  Also in 2005, the Veteran underwent an exploratory laparoscopy with lysis of adhesions and wedge resection of a gastric ulcer.   In September 2005, when the Veteran was treated for a chief complaint of abdominal pain, he denied nausea, vomiting, and other gastrointestinal symptoms and his doctors diagnosed his pain as related to his lymphoma.  In December 2005, the Veteran returned with abdominal pain, but his doctors diagnosed him with abdominal pain secondary to diverticulosis and the Veteran continued to deny gastrointestinal or genitourinary symptoms aside from abdominal pain.  The Veteran visited his doctors in March 2006, October 2006, April 2007, and October 2007 with no new complaints of GERD, abdominal pain, or other gastrointestinal symptoms.  In January 2008, the Veteran complained of pain and weakness in his left arm, but there is no evidence of GERD.  In March and April 2008, the Veteran visited his providers for unrelated ailments and did not complain of either GERD or symptoms that the Veteran's providers associated with GERD.  

Additional notes from April 2008 fail to reflect complaints of GERD or symptoms of GERD, despite the Veteran adding "reflux disease" to his claims in May 2008.  The Veteran saw his doctors again multiple times between December 2008 and March 2011.  There is no record of a diagnosis of GERD, treatment for GERD, or acute symptoms the Veteran's medical professionals associated with GERD.  Treatment notes do reflect sporadic complaints of cramps and dyspepsia in 2009, but no medical professional associated these symptoms with GERD, or indicated that they were signs and/or symptoms of a chronic GERD disorder.  Instead, the providers found the Veteran's symptoms were acute complications from the Veteran's cancer surgery.  These symptoms were not connected by any medical professional to the side effects of medication that the Veteran was taking for any service connected disability. 

The Veteran complained of difficulty with his stomach in December 2007 and related this trouble to his time in Vietnam.  Yet aside from this assertion, there is no explanation of what stomach difficulty the Veteran experienced or any diagnosis associated with this difficulty.  Further, the treatment notes from this encounter do not mention GERD and there is no evidence of symptoms from this stomach problem.  

Lay statements from friends submitted in September 2008, reference changes since the Veteran's cancer surgery, but do not make specific reference to either GERD or symptoms related to GERD. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 
492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Aside from the Veteran's May 2008 claim of GERD, there is no indication in the record that the Veteran has a diagnosis of GERD or suffers from symptoms related to GERD.  Notably, service connection has been established for anorexia and general muscular atrophy, as secondary to the Veteran's service connected lymphoma.  Thus, the RO has acknowledged the gastrointestinal residuals associated with his service connected lymphoma or the medication for this lymphoma, and he is rated accordingly.  The evidence does not show a separate and distinct chronic GERD diagnosis for which service connection is warranted. 

The Veteran's lay assertions of claiming GERD are outweighed by the other evidence of record, which shows that the Veteran's symptoms resolved long before he filed his claim of service connection.  Further, the Veteran denied present problems with GERD on VA examination in March 2012.  He reported lower left quadrant pain consistent with the VA examiner's diagnosis of constipation.  These statements do not serve to establish a diagnosis of GERD, and the Veteran has submitted no other statements to the VA suggesting he has a current disability.  Even the VA examiner in March 2012 noted that the Veteran had GERD in 2005 but it had long since resolved.  See also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  VA treatment records also do not show any complaints of or treatment for a GERD disability at any time covered by this claim, or proximate to the date the Veteran filed his claim of service connection for GERD in May 2008.  Finally, a VA examiner in March 2012 assessed that the Veteran does not have a current GERD disability.  Therefore, the preponderance of the evidence is against finding that the Veteran has a current GERD disability.  Absent a current disability, service connection and secondary service connection are not warranted.  


ORDER

Service connection for GERD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


